Metcalf, J.
1. The testimony of Perkins that he relied on the defendant to pay for the goods delivered to Jeremiah B. Wheeler was rightly admitted. Perkins had the general charge of the plaintiffs’ store, and it was to him that Jeremiah B. made the statement, before the goods were delivered, that the defendant was to pay for them. The case of James v. Spaulding, 4 Gray, 451, decides that the charge on the books was not conclusive against the plaintiffs, but that they might show, by oral testimony, that the sale was to the defendant.
2. The evidence of Jeremiah B. Wheeler’s poverty and want of pecuniary credit, we think, was competent, for the purpose for which it was introduced. In connection with the other evidence in the case, it might rightly have an influence on the jurors’ minds. No case cited for the defendant, to show that it was inadmissible, bears on that point, except Swamscot Machine Co. v. Walker, 2 Foster, 457. And the decision in that case shows this only; that the plaintiffs could not have been permitted to give evidence that, before the delivery of the goods now sued for, they had refused to receive Jeremiah B. Wheeler’s note in payment for goods sold by them to a third person.
3. The defendant was rightly refused permission to inquire of Farr — his agent in the settlement of Jeremiah B.’s account in February 1854 by transferring it to the defendant on the plaintiffs’ books —whether he so settled that account because he considered the defendant liable to pay it. Farr’s opinion of the defendant’s legal liability to the plaintiffs was not admissible in evidence for or against either party.
4. The testimony offered by the defendant respecting his pecuniary relation to those other persons 'whose accounts, as well as those of Jeremiah B., were transferred to him on the plaintiffs’ books in February 1854, and which he paid, was imma*240terial, and was therefore rightly excluded. The question at the trial was, whether the defendant was liable to the plaintiffs fat the goods delivered to Jeremiah B. subsequently to February 1854.
5. The testimony, which the defendant proposed to introduce as to a conversation between Farr and Eaton, was rightly rejected, for the reason assigned by the judge at the trial.

Exceptions overruled.